Citation Nr: 0428969	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1987 to July 1988. 

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the veteran's claim seeking entitlement to 
service connection for a psychiatric disability, namely 
personality disorder. The veteran was notified of that 
decision, as well as his appellate rights, however, a Notice 
of Disagreement was not received with which to initiate the 
appellate process. Accordingly, that decision became final. 
38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004). 

The veteran appeared and testified before the undersigned 
Veterans Law Judge in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.

FINDINGS OF FACT

1.	The veteran did not appeal the RO's May 1993 rating 
decision, which had denied his claim of entitlement to 
service connection for a psychiatric disability, claimed as a 
personality disorder.

2.	Evidence submitted subsequent to the May 1993 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
psychiatric disability.



CONCLUSIONS OF LAW

1. 	The RO's May 1993 decision is final as to the claim for 
psychiatric disability. 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302 (2004).

2. 	New and material evidence sufficient to reopen the 
veteran's claim of service connection for psychiatric 
disability has been submitted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he had a 
normal psychiatric evaluation at his enlistment examination 
in January 1987. 

According to service medical records, in April 1988, the 
veteran was diagnosed with a personality disorder and 
recommended for separation. The diagnosis stemmed from an 
incident in which he had admittedly poured formaldehyde in an 
officer's coffee in an attempt to poison him (note: the 
veteran served as a cook). At the subsequent service medical 
exam, he apparently described a long history of hearing 
voices that began at childhood (since he was nine/ten years 
old). He described the voices as having a "good and bad" 
voice, also described as good and evil, that helped him 
decide what to do. He described these voices as inside his 
head, somewhat like an internal dialogue or a conscience. 
During his service in late 1987 to early 1988, the voices had 
changed to commands that told him to "hurt himself" or 
"put formaldehyde in the Kool-Aid." He subsequently 
underwent a mental health evaluation in April 1988. At his 
evaluation, he indicated that his greatest stressor was his 
desperate desire to return home to see his mother, with whom 
he was extremely close. She was apparently suffering from 
terminal breast cancer and was very ill. Other than the self 
described internal voices and dialogue, the evaluation 
yielded no other symptoms. 

In the April 1988 service medical report, the examining 
physician diagnosed the veteran with a personality disorder, 
with borderline and schizotypal features. The examining 
physician indicated the veteran's style of interaction was 
very consistent with a character disorder, that he had a 
history of very impulsive angry outbursts, a history of 
severe alcohol abuse with drinking related blackouts, past 
attempts at suicide, had a tendency to daydream and 
fantasize, and tended to become socially withdrawn when faced 
with stress. The veteran exhibited a pattern of poor impulse 
control that included an incident where he fractured his left 
hand in a fit of rage, which he ultimately received a non 
compensable rating for. However, the veteran reacted well 
when he was placed on a treatment of mild neuroleptic 
medication and maintained in a stress and alcohol-free 
environment.

In September 1992, the veteran claimed service connection for 
a psychiatric disability, citing his personality disorder 
diagnosis. Service treatment records for the veteran's 
personality disorder diagnosis from the Wilford Hall USAF 
Medical Center in Texas were submitted. The veteran's claim 
of service connection for a psychiatric disability, 
specifically referring to the personality disorder was denied 
in an April 1993 rating decision.

In approximately 1994, the veteran claimed he heard the 
voices again, which led to him being arrested and convicted 
for assaulting, and attempting to kill a woman. While serving 
time in a Texas prison, the veteran was treated for his 
claimed psychiatric problems. Treatment records from the 
Texas Department of Criminal Justice (TDCJ) dated October 
1995 indicated a diagnosed history of schizophrenia.

In June 2002, the veteran resubmitted his claim to 
entitlement of service connection for a psychiatric 
disability, this time citing schizophrenia. He submitted his 
treatment records from the TDCJ dated October 1995 that 
indicated he had been diagnosed and treated for a history of 
schizophrenia. 

In April 2004, the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge. At that hearing 
the veteran testified that he believed his schizophrenia 
arose during service, that he had a good, healthy life prior 
to service, and that he believed the extensive battery of 
tests and exams at his entrance examination would have 
detected his schizophrenia had it existed prior to service. 
He also described the details of his schizophrenic episodes 
during service and the current extent of his disability. 

At his hearing, the veteran testified that aside from his 
treatment during service and prison, he has not sought 
treatment from a private physician for his psychiatric 
disability. When the Judge inquired him as to the very first 
time someone specifically indicated to him that he had 
schizophrenia, the veteran responded that it occurred when he 
was in prison. The diagnosis in April 1988 was that of 
personality disorder, with schizotypal features. It was not 
until October 1995, that he was formally diagnosed with 
schizophrenia


Law and Analysis

In May 1993, the RO considered the veteran's claim of service 
connection for a psychiatric disability, claimed as a 
personality disorder. Evidence on file at the time showed 
that in March 1988, he had been treated in service for 
complaints of hearing voices inside his head. Following 
psychiatric treatment, the diagnosis included a personality 
disorder, not otherwise specified with borderline and 
schizotypal features. In May 1993, as is also the case 
presently, personality disorders were not considered 
disabilities within the meaning of laws and regulations 
providing compensation benefits. See 38 C.F.R. § 3.303(c) 
(2004). Consequently, the RO denied service connection for 
psychiatric disability, claimed as a personality disorder.

The veteran was notified of that decision, as well as his 
appellate rights; however, a Notice of Disagreement (NOD) was 
not received with which to initiate the appellate process. 
Accordingly, that decision became final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004). Once the 
decision is final, the appellant's claims may not be reopened 
and reviewed unless new and material evidence is submitted by 
or on behalf of the appellant. 38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (2004).

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105 (West 2002). The exception to this rule is 38 U.S.C.A. § 
5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim. When an appellant seeks to 
reopen a final decision based on new and material evidence, 
the Board must first determine whether the appellant has, in 
fact, presented new and material evidence under 
38 C.F.R. § 3.156. What the RO may have determined in this 
regard is irrelevant. Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).

New evidence means existing evidence which has not previously 
been submitted to VA decision makers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2004).

Evidence added to the record, since the RO's May 1993 
decision consists of the veteran's prison treatment records 
from the TDCJ dated October 1995 that indicate a diagnosed 
history of schizophrenia; and the transcript of the veteran's 
hearing in April 2004. The evidence added to the record after 
May 1993 specifically cite schizophrenia, a disorder which 
had characteristics that were present and referred to in the 
original April 1988 personality disorder diagnosis. The new 
evidence showing a diagnosis of schizophrenia is clearly 
enough to warrant a reopening of the claim.

Such evidence is new in the sense that it has not previously 
been before VA decision makers. It is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled provides competent medical evidence that 
is related directly to the question of whether the veteran 
has a psychiatric disability other than a personality 
disorder.  Accordingly, it is new and material, and thus 
sufficient, to reopen the veteran's claim of entitlement to 
service connection for psychiatric disability. To that 
extent, the appeal is granted.

ORDER

New and material evidence having been submitted, the request 
to reopen the claim of entitlement to service connection for 
psychiatric disability is granted.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the claim of entitlement to service 
connection for psychiatric disability. Elkins v. West, 12 
Vet. App. 209, 218-19 (1999). However, it would be premature 
for the Board to take such action prior to the RO, as it 
could result in prejudice to the veteran's claim. Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC No. 16-92.

The issue of service connection for a psychiatric disability, 
currently diagnosed as schizophrenia, requires evidence that 
demonstrates the disability was the result of disease or 
injury incurred in or aggravated by service, or that it 
occurred within the presumptive one year period after 
service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.309 (2004).

In his Appeal to the Board, VA Form 9, the veteran reports 
that he was incarcerated by the TDCJ from February 1994 to 
February 2002. Medical records from the TDCJ include 
references to schizophrenia. The complete records reflecting 
treatment for schizophrenia have not been associated with the 
claim folder.

In light of the foregoing, the Board is of the opinion that 
further development of the record is warranted prior to final 
appellate consideration. Accordingly, the case is remanded 
for the following actions:

1.  Request that the veteran furnish the 
names, addresses, and approximate dates of 
treatment or examination of all health care 
providers who may possess additional records 
pertinent to his claim of entitlement to 
service connection for psychiatric 
disability. Such records should include, but 
are not limited to, those reflecting 
treatment by the TDCJ.

2.  When the actions in paragraph 1 are 
completed, the RO must schedule the veteran 
for a psychiatric examination to determine 
the nature, etiology, and extent of any 
psychiatric disability found to be present. 
All indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. The claims folder must be 
made available to the examiner for review, 
and the examiner must verify that it has, in 
fact, been reviewed. In particular, a 
diagnosis of schizophrenia must be confirmed 
or ruled out. If schizophrenia is not 
diagnosed, the examiner must explain why the 
veteran does not meet the criteria for that 
diagnosis. If schizophrenia is diagnosed, 
the examiner must identify and explain the 
elements supporting the diagnosis. The 
examiner must also render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
less than 50 percent) that such psychiatric 
disorder is the result of any event in 
service. The rationale for all opinions must 
be set forth in writing.

3.  When all of the foregoing actions have 
been completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for psychiatric 
disability. If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative must 
be furnished a Supplemental Statement of the 
Case and afforded an opportunity to respond. 
Thereafter if otherwise in order, the case 
should be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue. It must be 
emphasized, however, that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



